Citation Nr: 0023534	
Decision Date: 09/05/00    Archive Date: 09/08/00

DOCKET NO.  99-08 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to October 
1970.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee (RO), which denied the benefit sought on appeal.


FINDING OF FACT

The veteran's claim for service connection for PTSD is not 
implausible when his contentions and the evidence of record 
are viewed in the light most favorable to that claim.


CONCLUSION OF LAW

The veteran's claim for service connection for PTSD is well-
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran maintains, in substance, that he incurred PTSD 
due to traumatic incidents experienced in Vietnam while he 
was in an artillery unit.  As the veteran continues to suffer 
from PTSD, a favorable determination is requested.

The Board notes that based on the traumatic Vietnam war 
stressors reported by the veteran, PTSD was diagnosed on VA 
examination in October 1997, as well as on private 
examinations in December 1998.  No stressors have yet been 
verified.  The veteran did not receive any medals that 
reflect combat.  Service personnel records establish he 
served in Vietnam from July 1969 to October 1970 with an 
artillery unit, and that his military occupational specialty 
was wireman.

The Board finds that the veteran's claim for service 
connection for PTSD is "well-grounded" within the meaning 
of 38 U.S.C.A. § 5107.  See Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the veteran has 
presented a claim which is not implausible when his 
contentions and the evidence of the record are viewed in the 
light most favorable to that claim.  There is competent 
evidence of current PTSD, and an implied nexus between the 
current PTSD and the veteran's active service and his 
reported stressors.  The Board notes that the VA and private 
examiners are competent to opine as to the matters under 
consideration.  Rucker v. Brown, 10 Vet. App. 67, 73-74 
(1997).  

In light of the foregoing, the veteran's claim for service 
connection for PTSD is found to be well-grounded.  


ORDER

The claim for service connection for PTSD is well-grounded, 
and the appeal to this extent is granted.


REMAND

The Board is not satisfied that all relevant facts pertaining 
to this well-grounded claim have been properly and 
sufficiently developed, in accordance with VA's duty to 
assist.  38 U.S.C.A. § 5107(a).

The Board finds that the veteran has reported several 
stressors while in Vietnam.  During a July 1998 VA 
examination, he reported being overrun while close to a 
village, with four or five soldiers in his group being 
killed.  In addition, stated that there was a second incident 
of being overrun, that he did not kill anyone, and that a 
close friend nicknamed "Red" died in his arms.  He said 
that he did not know Red's real name.  He reported that he 
was once hit by incoming.  It knocked him down and he was 
covered up.  

During a December 1998 private evaluation, the veteran 
reported that he was on artillery duty for a three-month 
period during which he was exposed to a lot of friendly fire.  
He said that in general he often encountered small arms and 
mortar fire.  He also reported having witnessed death and 
destruction, including deaths of women and children, and of a 
close friend who died in his arms.  He also reported 
incidents during which an American soldier started firing on 
several fellow soldiers, and an American soldier was killed 
in the chapel when he failed to identify himself.  

In response to questions by service officers, a VA hearing 
officer and the undersigned Board member, the veteran offered 
more detailed information regarding stressors during a 
February 1999 personal hearing and a June 2000 travel Board 
hearing.  This information included specific details about 
the stressors' dates and locations.  The veteran said that 
during these events he was with the 5th Battalion, 27th 
Artillery.  In September or October 1969 in Phan Rang, he 
witnessed an American soldier go on a shooting rampage 
through his fellow soldiers' hooches with an M-16, wounding 
three American soldiers.  The veteran said that he was there 
and could have been hit himself.  Also at Phan Rang, in 
November or December 1969, an American soldier on guard duty 
shot and killed another American soldier after the latter had 
failed to identify himself.  The veteran said that he did not 
witness this incident or see the body.  At Song Mao around 
Christmas 1969, the veteran and 15 - 20 other American 
soldiers were trapped under Viet Cong fire at night.  They 
called in a helicopter that fired on the Viet Cong.  The 
veteran said that he did not actually see the resulting Viet 
Cong casualties.

The veteran's service medical and personnel records have been 
obtained from the National Personnel Records Center (NPRC).  
The veteran's service medical and personnel records provide 
no verification that any of the alleged stressors occurred.

The RO has not made a finding that the veteran engaged in 
combat activity with the enemy.  Additionally, no effort has 
been made to have the United States Armed Services Center for 
Research of Unit Records (USASCRUR) attempt to verify the 
veteran's reported stressors.  As such the Board believes 
that further development for this claim is necessary.

In addition, the Board notes that a case from the United 
States Court of Appeals for Veterans Claims (Court), Cohen v. 
Brown, 10 Vet. App. 128 (1997) alters the analysis in 
connection with claims for service connection for PTSD.  
Significantly, the Court points out that the VA has adopted 
the fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV) in amending 38 C.F.R. §§ 4.125 & 4.126.  See 61 Fed. Reg. 
52695-52702 (1996).  The Court took judicial notice of 


the effect of this shift in diagnostic 
criteria.  The major effect is this: the 
criteria have changed from an objective 
("would evoke ... in almost anyone") 
standard in assessing whether a stressor 
is sufficient to trigger PTSD, to a 
subjective standard.  The criteria now 
require exposure to a traumatic event and 
a response involving intense fear, 
helplessness, or horror.  A more 
susceptible individual may have PTSD 
based on exposure to a stressor that 
would not necessarily have the same 
effect on "almost everyone."  The 
sufficiency of a stressor, is 
accordingly, now a clinical determination 
for the examining mental health 
professional.

Cohen at 153 (Nebeker, Chief Judge, concurring by way of 
synopsis).  

The Court also noted that where "there has been an 
'unequivocal' diagnosis of PTSD by mental heath 
professionals, the adjudicators must presume that the 
diagnosis was made in accordance with the applicable DSM 
criteria as to both adequacy of symptomatology and 
sufficiency of the stressor (or stressors)." Id.  The Court 
went on to indicate that when the RO or the Board believes 
the report is not in accord with applicable DSM criteria, the 
report must be returned for a further report.

In light of the above, and in order to give the veteran every 
consideration with respect to the present appeal, it is the 
Board's opinion that further development is necessary.

Accordingly, this case is REMANDED for the following action:


1.  The information concerning the 
specific circumstances of the three 
stressors described by the veteran in 
hearings in February 1999 and June 2000, 
as recounted in detail on page four of 
this decision, and a copy of the service 
personnel records documenting the 
veteran's assignments should be forwarded 
to the USASCRUR, for verification of the 
stressors claimed by the veteran.

2.  Thereafter, if the development by the 
USASCRUR verifies the occurrence of any 
claimed stressful event or indicates that 
any claimed stressful event must be 
presumed, the RO should schedule the 
veteran for an examination by an 
appropriate VA examiner, experienced in 
evaluating PTSD, to determine the 
diagnosis of all psychiatric disorders 
that are present.  The RO must furnish 
the examiner a complete and accurate 
account of the stressor or stressors that 
are established by the record and the 
examiner must be instructed that only 
those events may be considered for the 
purpose of determining whether inservice 
stressors were severe enough to have 
caused the current psychiatric symptoms 
and whether the diagnostic criteria of 
DSM-IV to support a diagnosis of PTSD 
have been satisfied due to the inservice 
stressors.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with 
the examination.  The examination report 
should reflect review of pertinent 
material in the claims file, including 
the service and historical records which 
describe the details of the stressful 
events found to have been established.  
Any opinion expressed must be accompanied 
by a detailed rationale.  All necessary 
tests and studies should be conducted.

3.  After taking any development deemed 
appropriate in addition to that specified 
above, the RO should readjudicate the 
issue of entitlement to service 
connection for PTSD, with consideration 
of all applicable amended regulations, to 
include 64 Fed.Reg. 32807 - 32808 (1999) 
(codified at 38 C.F.R. § 3.304(f) 
(1999)).


If the benefit sought is not granted, where a timely notice 
of disagreement is of record, the veteran and his 
representative should be furnished a supplemental statement 
of the case, and be afforded a reasonable opportunity to 
respond before the record is returned to the Board for 
further review.

The purpose of the REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

